       Case 1:20-cv-10617-WGY Document 105-1 Filed 04/21/20 Page 1 of 7




ICE Summary of April 21, 2020 List

1. Alarcon , Santos Mercedes

Santos Mercedes Alarcon is a citizen and national of El Salvador. He is currently detained
pursuant to 8 USC § 1226(a). On May 1, 2004, U.S. Border Patrol arrested Alarcon who falsely
claimed to be a citizen of Mexico. Alarcon was granted voluntary return and was returned to
Mexico. Alarcon then unlawfully re-entered the United States at an unknown place and time.

The respondent criminal history includes arrests on or about: (1) October 21, 2019; (2) July 5,
2016; and (3) September 5, 2007. As to the most recent incident, the respondent was arrested for
assault and battery with a dangerous weapon, and assault and battery on a family or household
member. The charges are pending in state court. As to the 2016 arrest, the respondent was
convicted of photographing an unsuspecting person in nude. As to the 2007 incident, the
respondent was arrested and charged with assault.

ICE took custody of Alarcon on February 12, 2020, and issued a Form I-862, Notice to Appear.
An immigration bond hearing is scheduled for April 23, 2020.

It is recommended that Alarcon remain in ICE custody. He is a risk to public safety made evident
by his arrest record, criminal conviction, and pending charges.

2. Cruz Castillo-Martinez, Jairon

Jairon Castillo-Martinez is a citizen and national of Nicaragua who entered the United States
without inspection at an unknown time and place. Castillo Martinez is currently subject to
mandatory detention pursuant to 8 USC § 1226(c) based upon a conviction for sexual assault.

On December 27, 2009, ICE was notified that Castillo-Martinez was arrested in California for
felony burglary. Subsequently, a Form I-247 Immigration Detainer was lodged but was not
honored. As a result, Castillo-Martinez was released from state custody.

On August 29, 2010, Castillo-Martinez was arrested in Florida for driving under the influence.
ICE was notified and a Form I-247 Immigration Detainer was lodged. On August 31, 2010,
Castillo-Martinez was arrested by ICE.

On November 19, 2010, Castillo-Martinez was released from ICE custody and placed in the
Alternative to Detention (ATD) Program with GPS monitoring. While enrolled in the ATD
program, Castillo-Martinez was arrested in Florida on April 5, 2011 and charged with failure to
appear and driving with a suspended license. Thereafter, on June 8, 2011, Castillo-Martinez
became an ATD absconder.

On January 16, 2013, Castillo-Martinez was arrested in Connecticut and charged with Larceny
6th. Then, on June 6, 2017, Castillo-Martinez was arrested in Connecticut and charged with
sexual assault. ICE lodged a Form I-247 Immigration Detainer as a result of this arrest.
       Case 1:20-cv-10617-WGY Document 105-1 Filed 04/21/20 Page 2 of 7




On September 9, 2019, Castillo-Martinez pled guilty to sexual assault in the second degree and
was sentenced to a term of 10 years of incarceration, execution suspended after 823 Days, with
20 years of probation. On September 10, 2019, upon the completion of his term of imprisonment,
ICE took Castillo-Martinez into custody.

On April 14, 2020, an immigration judge granted Castillo-Martinez’ application for Deferral of
Removal under the Convention Against Torture. DHS reserved appeal of this decision.

It is recommended that Castillo-Martinez remain in custody pending the appeal. Castillo-
Martinez’s order is not yet final, and DHS intends to appeal the decision. Castillo-Martinez is a
risk to public safety as demonstrated by his multiple arrests and his conviction for sexual assault.
Castillo-Martinez is also a flight risk having previously absconded from the ATD program.

3. Daskalov, Dimitar Rumenov

Dimetar Rumenov Daskalov is a citizen and national of Bulgaria who entered the U.S. as a J-1
non-immigrant on June 19, 2013 and was subsequently granted a change of status to that of a B-2
visitor with permission to remain in the United States until September 25, 2014. He is currently
held under 8 USC § 1226(a).

On November 26, 2019, Daskalov was arrested in Massachusetts for strangulation, assault and
battery on a child with injury, reckless endangerment of a child, assault and battery by means of
a dangerous weapon, assault and battery on a pregnant victim, intimidation of a witness, and
cruelty to an animal. The charges are currently pending in state court. The alleged victims
include the pregnant mother of Daskalov’s two children, her two daughters, an infant, and the
family dog. Based upon an extensive police investigation that included victim interviews,
documenting of the victims’ injuries, and a viewing of a nanny camera, the respondent is alleged
to have beaten and strangled the infant while changing his diaper, striking the stepdaughter in the
head with a video game controller, assaulting his pregnant girlfriend, and repeatedly kicking the
family dog to punish her.

On January 27, 2020, ICE arrested Daskalov and issued a Form I-862, Notice to Appear,
charging him with a violation of 8 USC § 1227 (a)(1)(B)(overstay). An immigration-bond
hearing was held on March 3, 2020. The immigration judge denied bond and found that
Daskalov was dangerous. Daskalov’s next immigration court hearing is April 28, 2020.

It is recommended that Daskalov remain in ICE custody. Daskalov is a risk to public safety as
found by the Immigration Judge based upon his recent arrests.

4. Fernandes, Joao Lima

Joao Lima Fernandes is a citizen and national of Cape Verde who was admitted into the United
States as a lawful permanent resident on October 30, 1990. He is currently subject to mandatory
detention pursuant to 8 USC § 1226(c) due to a conviction for possession of a firearm.
       Case 1:20-cv-10617-WGY Document 105-1 Filed 04/21/20 Page 3 of 7




On January 20, 2004, Fernandes was convicted of possession of a firearm, assault and battery
with a dangerous weapon, and assault with a dangerous weapon. In addition to his 2004
conviction, Fernandes has been arrested for homicide, assault, possession with intent to distribute
a Class B substance, conspiracy to violate drug dependency laws, trespassing, receiving stolen
property, unlicensed carrying of a firearm, interfering with police, disorderly conduct, and
disturbing the peace.

On January 10, 2005, ICE arrested Fernandes and issued a Form I-862, Notice to Appear. On
June 2, 2005, an immigration judge granted Fernandes cancellation of removal and he was
released from ICE custody.

On November 14, 2014, Fernandes was convicted of possessing of a large capacity firearm,
possession of ammunition, possession of a loaded firearm, and possession of a firearm-rifle. He
was sentenced to serve six to ten years.

On November 8, 2019, Fernandes was issued a Form I-862, Notice to Appear, and was brought
into ICE custody upon completion of his state sentence. His next scheduled hearing with EOIR
is April 21, 2020.

It is recommended that Fernandes remain in ICE custody pending the outcome of his removal
proceedings. Fernandes is a risk to public safety as demonstrated by his firearm convictions and
extensive criminal history.

5. Battistotti, Marco

Marco Battistotti is a citizen and national of Italy. Battistotti entered the United States on or
about July 8, 1996, as a Visa Waiver Program Visitor with authorization to remain in the United
States until October 7, 1996. He is currently detained pursuant to 8 USC § 1226(a).

Battistotti’s foreign criminal history includes convictions for three counts of fraudulent
bankruptcy, false accusations, failure to pay social security, theft, and fraud.

On December 4, 2019 Battistotti was arrested in Connecticut and charged with multiple counts
of criminal violation of a restraining order, and multiple counts of harassment. Battistotti has
three cases pending before the Connecticut Superior Court for multiple charges including
criminal violation of a restraining order, felony violation of a protective order, and harassment.
The protective order had been issued by a Connecticut Superior Court for the protection of the
mother of Battistotti’s child. The women, a citizen of the United States, had been admitted to the
CT Safe at Home Program, an address confidentiality program. The parents of the protected
woman have also expressing a fear of Battistotti and worries for their daughter’s saftey.

On November 19, 2015, prior to his arrest in Connecticut, ICE had arrested Battistotti and served
him with a Form I-862, Notice to Appear, charging him with a violation of 8 USC §
1227(a)(1)(B) (overstay). On December 8, 2015, Battistotti posted a $1,500.00 bond and was
released from ICE custody.
       Case 1:20-cv-10617-WGY Document 105-1 Filed 04/21/20 Page 4 of 7




Following his Connecticut arrest and release from state custody, Battistotti was arrested by ICE
on March 5, 2020. At the time, Battistotti claimed to be in good health with the exception of a
preexisting knee injury. An immigration bond hearing ensued. On April 9, 2020, the immigration
judge denied Battistotti’s request for release on bond. Battistotti is currently pending removal
proceedings before the immigration court. His next immigration court appearance is scheduled
for June 29, 2022.

It is recommended that Battistotti remain in ICE custody. He is a risk to public safety as
demonstrated by his criminal history, his multiple arrests for crimes that show his general
disregard for the law, and his arrest while released, on bond, from ICE custody.

6. Lewis, Conroy Desmond

Conroy Desmond Lewis is a citizen and national of Jamaica who entered the U.S. as a lawful
permanent resident on December 20, 2004. He is currently held as mandatory detention under 8
USC § 1226(c).

Lewis has multiple convictions in Connecticut for controlled substance violations. On April 4,
2018, Lewis was convicted of possession with intent to sell a controlled substance and sentenced
to five years of imprisonment. On July 17, 2017, Lewis was convicted of possession with intent
to sell a controlled substance and sentenced to three years of imprisonment. On May 20, 2009,
Lewis was convicted of three counts of possession of a controlled substance and sentenced to
one year of imprisonment for each count.

Lewis also has convictions for criminal trespassing, carrying a dangerous weapon, reckless
endangerment, threatening, and disorderly conduct. He has also been arrested, and has pending
charges for disorderly conduct, threatening, disturbing the public peace, traffic offenses, and
failure to appear. Although Lewis claims to have no gang association, he: (1) has tattoos similar
to those of known gang members; (2) consistently wears attire consistent with known gang
members; (3) shows gang hand symbols; and (4) associates with individuals displaying known
gang symbols.

On August 8, 2019, Lewis was arrested by ICE and served with a Form I-862, Notice to Appear,
charging him with a violation of 8 USC § 122(a)(2)(B)(i) (controlled substance offense). On
November 8, 2019, an immigration judge ordered Lewis removed. On November 27, 2019,
Lewis filed an appeal with the Board of Immigration Appeals. The appeal is pending.

It is recommended that Lewis remain in ICE custody. He is subject to mandatory detention based
upon his criminal convictions and he poses a threat to public safety as evidenced by his multiple
drug convictions and arrests.

7. Martins, Edson

Edson Martins is a citizen and national of Cape Verde who was admitted into the United States
as a B-2 nonimmigrant on May 3, 2018, with authorization to remain for a temporary period not
       Case 1:20-cv-10617-WGY Document 105-1 Filed 04/21/20 Page 5 of 7




to exceed November 2, 2018. Martins remained in the United States beyond November 2, 2018
without authorization. A Form I-130 petition was filed on his behalf and Martins filed a Form I-
485 application to adjust status on December 3, 2018. USCIS denied the petition and the
application on September 19, 2019. Martins is detained subject to 8 USC § 1226(a).

Martins has three arrests for operating under the influence on November 13, 2018, December 24,
2018, and October 26, 2019. The charges are currently pending in state court. As to October
arrest, Martins was also arrested for assault with a dangerous weapon, negligent operation of a
motor vehicle, threatening, and disturbing the peace. The charges, which are also pending, arose
from an on-site arrest following an emergency call. The caller reported a male threatening to
have a gun and trying to run people over with his vehicle. At the scene, police interviewed
witnesses who identified Martins as having argued with another person and said: “I’m getting my
gun and killing you and everyone here.” Martins then allegedly drove his vehicle erratically in
the vicinity of bystanders.

ICE arrested Martins on February 17, 2020. An immigration-bond hearing ensued. On April 1,
2020, an immigration judge denied bond finding Martins a threat to public safety. His next
scheduled appearance before the Immigration Court is May 6, 2020.

It is recommended that Mr. Martins remain in ICE custody. He is a risk to public safety as
demonstrated by multiple arrests for operating a motor vehicle under the influence and his
violent behavior.

8. Ofosuhene, Jerry

Jerry Ofosuhene is a native and citizen of Ghana. He was admitted to the United States on or
about September 15, 1998 as a B-2 visitor with authorization to remain in the United States for a
temporary period not to exceed 180 days. Ofosuhene is detained as a final order pursuant to 8
USC § 1231.

Ofosuhene’s Massachusetts criminal history includes: (1) an arrest on November 25, 2008 for
possession with intent to distribute a Class D substance within 1000 feet of a school and
operating a motor vehicle with a suspended license; (2) an arrest on December 10, 2018 for
assault and battery of a family or household member; and (3) an arrest on March 19, 2019 for a
violation of a protective order. His 2018 and 2019 arrests involve the physical abuse of his
United States citizen wife (who has filed for a divorce), and violating a protective order that was
issued by a Massachusetts Court to protect her.

On April 24, 2019, was taken into ICE and served with a Form I-862 Notice to Appear charging
him with a violation of 8 USC § 1227 (a)(1)(B)(overstay). On July 29, 2019, following a
hearing, the Immigration Judge ordered Ofosuhene removed. The respondent appealed to the
Board of Immigration Appeals (BIA). The BIA dismissed the appeal on January 8, 2020.

It is recommended that Ofosuhene remain in ICE custody. He is a final order and poses a risk to
public safety due to his arrests and convictions.
       Case 1:20-cv-10617-WGY Document 105-1 Filed 04/21/20 Page 6 of 7




9. Prado Junior, Flavio Andrade

Flavio Prado Junior is a citizen and national of Brazil who admittedly entered the United States
illegally. He is currently detained pursuant to 8 USC § 1226(a).

In February of 2019, Homeland Security Investigators in Brazil received information from a
Civil Police Agent in Rio de Janeiro, in reference to Prado Junior and an outstanding arrest
warrant. The arrest warrant was issued on July 13, 2012, by the City of Poco Fundo, State of
Minas Gerais. The warrant is valid until May 6, 2024. The warrant was issued for the “recapture”
of Prado Junior.

Prado Junior’s foreign criminal history includes an arrest: (1) on December 22, 2004, for rape;
(2) on July 17, 2003, for theft; (3) on April 25, 2002, for rape (4) on March 10, 1999 for vehicle
theft; and (5) on March 22, 1998 for vehicle theft. Prado Junior was convicted in Brazil for the
crime of rape.

On April 25, 2019, ICE arrested Prado Junior and issued a Form I-862, Notice to Appear. An
immigration-bond hearing ensued. On June 4, 2019, an immigration judge denied bond finding
Prado Junior to be a danger to public safety and a flight risk. On December 11, 2019, an
immigration judge ordered Prado Junior’s removal from the United States. On January 22, 2020,
Prado Junior filed an appeal to the Board of Immigration Appeals. The appeal is currently
pending.

It is recommended that Prado Junior remain in ICE custody. He is a risk to public safety due to
his arrests and conviction in Brazil. He is also a flight risk given the outstanding warrant.

10. De Jesus Concepcion, Angela

Angela De Jesus Concepcion is a citizen and national of Dominican Republic. She is currently
detained subject to 8 USC § 1231 pursuant to a final order of removal.

On or about August 16, 1996, US Immigration and Naturalization encountered Concepcion at or
near San Juan, and served her with an Order to Show Cause charging her with a violation of 8
USC § 1251(a)(1)(B) (entry without inspection). On September 18, 1996, Concepcion was
released from custody. On February 11, 1997, an immigration judge in Miami ordered
Concepcion removed in absentia.

On February 6, 2008, Concepcion was convicted in New Jersey for the offense of shoplifting.
She was sentenced to 80 hours community service and ordered to pay restitution in the amount of
$255. On February 18, 2014, Concepcion was arrested and charged in New Jersey with using the
identification information of another. The case was dismissed on April 20, 2015.
       Case 1:20-cv-10617-WGY Document 105-1 Filed 04/21/20 Page 7 of 7




On March 18, 2012, Concepcion arrived in the United States at the Newark Liberty Airport, in
Newark, New Jersey and presented herself as a United States Citizen with a U.S. Passport
bearing the name Isis Carolin Pichardo, date of birth September 3, 1982.

On April 24, 2012, Concepcion filed a motion to reopen with the immigration court. On May 14,
2012, an immigration judge in Miami granted Concepcion’s Motion to Reopen.

On October 7, 2014, the United States District Court, District of New Jersey, sentenced
Concepcion to a term of imprisonment of thirty-six (36) months for the following convictions:
(1) False Representation of U.S. Citizenship in violation of 18 USC § 911; (2) False Statement in
Application and Use of a Passport in violation of 18 USC § 1542; and (3) Aggravated Identity
Theft in violation of 18 USC § 1028A(a)(1).

On April 8, 2019, upon the completion of her federal sentence, Concepcion was taken into ICE
custody. An immigration-bond hearing ensued. On May 14, 2019, an immigration judge denied
bond. On August 30, 2019, the immigration judge ordered Concepcion removed from the United
States to the Dominican Republic. Concepcion appealed and, on February 21, 2020, the Board of
Immigration Appeals (BIA) dismissed the appeal. On March 16, 2020, Concepcion filed a
request for a Stay of Deportation with the U.S. District Court of Massachusetts. DHS opposed
the request. On March 17, 2020, Concepcion filed a Petition for Review with the U.S. District
Court of Massachusetts. The petition is pending. On April 3, 2020, Concepcion filed a motion to
reopen with the BIA. The BIA has not ruled on the motion.

It is recommended that Concepcion remain in ICE custody. Her removal order is final, she is a
risk to public safety as demonstrated by her lengthy criminal history, and she is a flight risk
based on her prior in absentia order, her convictions for fraud, and her use of aliases.
